              Case 2:14-cr-00339-RAJ Document 55 Filed 06/11/20 Page 1 of 1




1                                                             The Honorable Richard A. Jones
2
3
4
5                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
6
                                        AT SEATTLE
7
       UNITED STATES OF AMERICA,                          NO. CR14-339 RAJ
8
                              Plaintiff,
9                                                         ORDER GRANTING MOTION
                         v.                               TO SEAL EXHIBIT A TO
10
                                                          GOVERNMENT’S RESPONSE
11                                                        TO MOTION FOR REDUCTION
       WILLIAM MITCHELL,
                                                          IN SENTENCE PURSUANT TO
12
                                                          18 U.S.C. § 3852(c)(1)(A)
                              Defendant.
13
14
            This matter has come before the Court on the motion to seal Exhibit A to
15
     Government’s Response to Defendant’s Motion for Reduction in Sentence Pursuant to 18
16
     U.S.C. § 3582(c)(1)(A). The Court has reviewed the motion and records in this case and
17
     finds there are compelling reasons to permit the filing under seal of the Exhibit A to
18
     Government’s Response to Defendant’s Motion for Reduction in Sentence Pursuant to 18
19
     U.S.C. § 3582(c)(1)(A), due to the sensitive information contained therein.
20
            IT IS HEREBY ORDERED that the Motion to Seal (Dkt. #52) is GRANTED.
21
     Exhibit A to Government’s Response to Motion for Reduction in Sentence Pursuant to 18
22
     U.S.C. § 3582(c)(1)(A) be filed under seal.
23
            DATED this 11th day of June, 2020.
24
25
26
                                                     A
                                                     The Honorable Richard A. Jones
27                                                   United States District Judge
28
      ORDER GRANTING MOTION TO SEAL - 1                                   UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
      United States v. Mitchell, CR14-339 RAJ
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
